Citation Nr: 0400261	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-31465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel






INTRODUCTION

The veteran served on active duty from March 1944 to January 
1946.  

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a March 2003 RO decision which denied service 
connection for a low back disability.  In December 2003, the 
Board granted the veteran's motion to advance his case on the 
Board's docket.

The Board notes that previous final RO and Board decisions 
denied a claim for service connection for a low back 
disability.  However, new and material evidence (including 
favorable medical opinions) has been submitted since then.  
Thus the claim has been reopened, and the Board has reviewed 
the claim on a de novo basis.  38 U.S.C.A. §§ 5108, 7104, 
7105; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996); Manio v. Derwinski, 1 Vet.App. 140 (1991).  


FINDING OF FACT

The veteran has a current low back disability which began 
during his active service.


CONCLUSION OF LAW

A low back disability was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served in the Army from March 1944 to January 
1946.  His service medical records show that in December 1944 
he was treated on numerous occasions for low back symptoms, 
and he gave a history of the problem since April 1944.  X-
rays of the low back were normal.  Clinical examination led 
to a diagnosis of lumbosacral strain.  He received 
conservative treatment such as medication and strapping of 
the back.  At the veteran's January 1946 service separation 
examination, it was noted he gave a history of injuring his 
back while lifting boxes in April 1945, with treatment and 
improvement at that time.  Current physical examination 
revealed no musculoskeletal defects, and X-rays of the lumbar 
spine were normal.

In January 1946, the veteran first filed a claim for service 
connection for a low back disorder.  That claim was denied in 
a final RO decision.  A number of later applications to 
reopen the claim were denied in final RO and Board decisions.  
Over the years the veteran has repeatedly made statements to 
the effect that he has had continuous low back problems since 
a service injury.

A VA general physical examination in February 1968 noted full 
range of motion of all joints.  No back disorder was 
diagnosed.

A VA general physical examination in January 1971 noted the 
veteran's complaints of back pain when lying down flat on his 
back.  Physical examination revealed that he could touch the 
floor.  Extension and lateral motions were normal, as were 
straight leg raising.  No back disorder was diagnosed.

Medical treatment records dated in and after 1999 show 
ongoing low back complaints.  Diagnoses included degenerative 
joint disease (arthritis) and degenerative disc disease of 
the lumbosacral spine.

At a December 2001 VA examination, the veteran gave a history 
of injuring his low back during service.  The current 
diagnosis was degenerative disc disease of L5-S1.  The doctor 
said that it was possible that this condition was in some way 
related to the lumbosacral strain sustained in 1944.

A December 2002 VA orthopedic consultation noted a history of 
low back injury in service.  Current diagnosis was lumbar 
spondylosis and degenerative disc disease.  The doctor opined 
that the back condition was as likely as not related to the 
1944 injury while on active duty.  

Analysis

As noted above, the veteran's previously denied claim for 
service connection for a low back disability has been 
reopened, and the claim is to be reviewed on a de novo basis.  
Under the circumstances of this case, there has been adequate 
VA compliance with the notice and duty to assist provisions 
of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within the year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The evidence shows the veteran was repeatedly treated for 
lumbosacral strain during service in late 1944.  His 1946 
service separation examination was negative for objective 
findings of a low back condition, although he apparently had 
complaints and referred to additional service treatment in 
1945.  Immediately after service the veteran initially filed 
for service connection for a low back condition, and in 
statements over the years since service he has given a 
credible account of continuity of symptomatology since the 
service injury to his low back.  Admittedly the medical 
records over the years since service have only intermittently 
shown low back problems, although this is not necessarily 
inconsistent with a chronic condition which may wax and wane.  
The medical records in recent years show arthritis and 
degenerative disc disease of the low back.  A 2001 VA 
examiner noted the current low back disorder possible was 
related to the service injury.  A 2002 VA orthopedist opined 
that it was just as likely as not that the current low back 
disorder was related to the service injury.

There are facts and circumstances in this case which are both 
for and against service connection for a low back disability, 
and the evidence on the material points appears to be about 
evenly divided.  In such circumstances, the veteran is given 
the benefit of the doubt.  38 U.S.C.A. § 5107(b).  
Accordingly, the Board finds that the veteran currently has a 
low back disability which began during his active military 
service.  A low back disability was incurred in service.  
Based on the reopened claim, service connection for a low 
back disability is granted.  


ORDER

Service connection for a low back disability is granted.

	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



